Citation Nr: 0024978	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  98-07 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) resulting solely from 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran had 20 years of active service at the time of his 
discharge and retirement in October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating decisions rendered 
since February 1996 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois, which denied 
entitlement to TDIU.  The Board observes that the veteran's 
claims file was transferred to the RO in St. Petersburg, 
Florida, in December 1998.  It is further noted that this 
case was previously before the Board in August 1999, at which 
time the case was remanded to the RO for additional 
development.  The additional development having been 
completed, the case is again before the Board for appellate 
review.  


FINDING OF FACT

The veteran is not precluded from substantially gainful 
employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.15, 4.16, 4.19 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 C.F.R. §§  3.341, 4.15, and 4.16, a total 
disability rating for 

compensation purposes may be assigned, where the schedular 
rating is less than total, and when the disabled person is, 
in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities: Provided that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  Age is 
not a factor in evaluating service connected disability.  See 
38 C.F.R.§ 4.19.

At the outset, the Board observes that the veteran has met 
the prerequisites for consideration of an assignment of TDIU 
under 38 C.F.R. § 4.16(a), on the basis that he is currently 
assigned a 60 percent disability rating for service-connected 
intervertebral disk syndrome of the lower spine.  The veteran 
has also been awarded a 20 percent disability rating for a 
service-connected cervical spine disability, and a 10 percent 
disability rating for maxillary sinusitis with rhinitis.  
Currently, the veteran is assigned a combined 70 percent 
disability rating.  The question remains, however, whether 
these disabilities render him unable to obtain and retain 
substantially gainful employment.

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the 
United States Court of Veterans Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) discussed the meaning of "substantially 
gainful employment."  In this context, it noted the 
following standard announced by the United States Court of 
Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is 

not a sufficient basis to deny benefits.  The test 
is whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

However, in order to be granted a TDIU, the veteran's 
service-connected disabilities, alone, must be sufficiently 
severe to produce unemployability.  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training and previous 
work experience, but, as previously noted, not to his age or 
to any impairment caused by non-service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  In this case, 
the veteran's occupational background and educational 
attainment are satisfactory for employment purposes.  
According to his written and oral statements and TDIU 
application, he has a 4-year college degree in accounting, 
and has an extensive history of employment in an 
office/clerical environment. 

The veteran and his representative contend that he is unable 
to obtain substantially gainful employment as a result of his 
service-connected disabilities.  Specifically, it is 
contended that his service-connected lumbar spine 
intervertebral disc syndrome and cervical spine disabilities 
are of such severity that they prevent him from obtaining 
substantially gainful employment in even a relatively 
sedentary clerical position.  It is maintained that extended 
periods of sitting, even with some standing, creates severe 
pain that keeps him awake at night.  In addition, it is 
contended that the veteran suffers from neuropathy affecting 
the hands that is attributable, at least in part, to his 
service-connected spine disabilities, and prevents him from 
doing computer work or other clerical functions.  

A March 1997 VA neurology clinic report included a review of 
nerve conduction velocity studies conducted in March 1997, 
January 1997, and November 1996.  It was noted that the 
veteran suffered from multifocal mononeuropathy, and that the 
"etiology of [the veteran's] neuropathies [is] likely due to 
extensive arthritis." 

Various VA orthopedic examination reports and radiology 
reports, dated in November 1997, reveal that the veteran's 
spine is afflicted with degenerative disc disease, advanced 
degenerative osteoarthritis, lumbar spine levoscoliosis, and 
spondylolitis.  The range of motion of the spine is very 
limited and is accompanied by pain and weakness, while the 
musculature of the back reveals atrophy.  These records also 
show that the veteran suffers from arthritis and various 
neuropathies of the upper extremities, affecting the hands, 
and includes multifocal mononeuropathy.  It was opined that 
the "[e]tiology of the veteran's neuropathy is likely due to 
the extensive arthritis."  However, it was unclear whether 
this neuropathy originates from the hands or the spine, or 
from some combination of the two.  

A February 1998 letter from a private physician, Dr. M. 
Mansuri, states that the veteran was under his care for, 
among other things, "severe arthritis."  Dr. Mansuri 
commented that "[the veteran] is extremely symptomatic with 
arthritis and in my medical opinion will not be able to 
attend jury duty."  

The veteran's VA vocational and rehabilitation file includes 
a copy of the veteran's resume, which reveals that he has an 
accounting degree, served as a supervisor in a medical 
records department from June 1976 to October 1988, and was a 
family services advocate from April 1989 to May 1991.  A 
March 1997 counseling record shows that the veteran's 
employment experience and preference is for office/clerical 
work.  This counseling record notes that under the pertinent 
VA regulations, the veteran's service-connected disabilities 
result in impairment of employability, and that because of 
his service-connected degenerative disc disease, a physical 
vocation is precluded.  Therefore, it was opined that 
computer training and supplemental training in accounting 
would be beneficial to achieving the goal of gaining 
employment.  Although a March 1997 VA Vocational Evaluation 
Report commented that the veteran's accounting degree and 
experience make him marketable, it was observed that the 
manual dexterity needed for the veteran to do clerical/office 
work may be problematic, considering the neuropathy in his 
upper extremities.

Employment records submitted by the veteran and obtained by 
the RO show that the veteran worked 4 to 16 hours a week as a 
substitute teacher from 1991 to 1998, and that from late 
January 1999 to May 1999, he performed clerical work in an 
administrative office for approximately 20 hours a week.  The 
records also reveal that the veteran submitted documents 
showing that he voluntarily separated from his most recent 
job in May 1999, and that he acknowledges receiving 
"regular" Social Security Administration benefits, based on 
reaching retirement age, for reasons other than having a 
physical disability. 

The medical evidence demonstrates that the veteran suffers 
from serious and long- standing physical disabilities in the 
form of his service-connected lumbar spine intervertebral 
disc syndrome, which is currently rated as 60 percent 
disabling, and a service-connected cervical spine disability, 
which is rated as 20 percent disabling. The evidence of 
record, however, is not sufficiently supportive of the 
veteran's contention that he is unemployable due to his 
service-connected disabilities.  Although the veteran's 
working hours have progressively been reduced over the last 
several years, to ceasing work altogether within the past 
year or two, it appears that this reduction has been 
voluntary and coincides with his receipt of age-related 
retirement benefits from the Social Security Administration.  
Moreover, the Board notes that the medical evidence does not 
demonstrate that his service-connected lumbar spine 
intervertebral disc syndrome, cervical spine disability, and 
sinusitis with rhinitis are sufficient, in and of themselves, 
to preclude the veteran from obtaining substantially gainful 
employment.  Assuming arguendo that the veteran cannot 
perform sedentary employment because of neuropathies 
affecting the upper extremities, it is not at all clear that 
such symptoms originate from his service-connected spine 
disabilities.  Indeed, although the medical evidence suggests 
that the veteran's neuropathic symptoms are attributable to 
extensive arthritis, the arthritis is observed to exist 
throughout the body, including in the hands and upper 
extremities, and not just in the lumbar and cervical spine. 

Although it is clear that the veteran suffers from 
substantial impairment from 

obtaining employment, and may be precluded from substantially 
gainful employment due to a combination of his non-service-
connected and service-connected physical disabilities, the 
preponderance of the evidence is against the veteran's claim 
that his service-connected disabilities, alone, preclude him 
from securing or following substantially gainful employment.  
In reaching this decision, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of equipoise of the positive evidence and the negative 
evidence to permit a favorable resolution of the appeal. 


ORDER

Entitlement to a total disability evaluation for compensation 
on the basis of individual unemployability is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

